DETAILED ACTION
	
Introduction
Claims 16-29 are pending. Claims 1-15 are cancelled. This Office action is in response to Application 16/715,441 filed on 12/16/2019. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 16-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347.
In the instant case, claims 16-29 of the present application are not patentably distinct from claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347 because they merely omit limitations found in claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347 and are therefore obvious in view of claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347. See MPEP 2144.04.II.A: Omission of an Element and Its Function is Obvious if the Function of the Element is not Desired. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 112(a)
The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 29 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 29 recites “a node in a communication network comprising means for performing a method according to claim 16.” In other words, claim 19 is a single means claim. However, a single means claim reads on subject matter that is not enabled by the specification. In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983). See also MPEP 2164.08(a).

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 29 recites “a node in a communication network comprising means for performing a method according to claim 16,” but it is not clear whether the phrase “a method according to claim 16” refers to the method of claim 16, or to some other method which is similar but not identical to the method of claim 16.  

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, 22-23, and 28-29 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Barak (US 2015/0281306).
Regarding claims 16 and 29, Barak teaches a method of adaptively transmitting a data stream over an IP, Internet Protocol, network to a plurality of client devices comprising: for at least one respective outgoing data stream being transmitted to a respective client device analyzing at least one data stream characteristics of a corresponding received data stream of at least one of said respective client devices (A server transmits a video stream to each of a plurality of clients over an IP network. See par. 13. Notifications of packet loss and corrupted frames associated with the received video stream at each client are analyzed to determine a situation of each client. See par. 13); and providing a transmission strategy by applying a selected adaptive bit rate, ABR, level per client device for said at least one respective outgoing data stream based on said analyzed data stream characteristics (A transmission strategy is selected for each client based on the determined situation of each client. See par. 13. The transmission strategy selected for a client may comprise the server transmitting intra-refresh of macroblocks to the client, the server transmitting both intra-refresh macro blocks and lost packets to the client, or the server adjusting the transmission bitrate (ABR) to a selected transmission bitrate. See par. 14; 52).
Regarding claim 18, Barak teaches wherein said selected ABR level is selected from a set of bitrates, ABR, levels of said outgoing data stream (The server may adjust the transmission bitrate (ABR) to a selected transmission bitrate, i.e., one of a plurality of transmission bitrates. See par. 14; 52).
Regarding claim 22, Barak teaches wherein said transmission strategy is provided by selecting a control scheme from a set of predetermined control schemes (The transmission strategy is selected from a set of at least three pre-determined transmission strategies, as discussed in the context of claim 1. See par. 13-14).
Regarding claim 23, Barak teaches wherein said step of analyzing is performed on a plurality of outgoing data streams associated with a plurality of nodes or a group of client devices (The system may be performed with respect to a plurality of video streams being sent to a plurality of clients, each of which receives a transmission strategy that is determined based on analysis of the packet loss and/or frame corruption notifications that it sends. See par. 72, 77).
Regarding claim 28, Barak teaches wherein said predetermined data stream characteristics is at least one of packet loss patterns, and change in delays, of the received data stream (The system analyzes stream characteristics such as packet loss and frame corruption patterns. See par. 13-14).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-21, and 24-27 are rejected under 35 U.S.C. 103 because they are unpatentable over Barak, as applied to claims 16 and 23 above, in further view of Cloonan (US 9,197,559). 
Regarding claim 17, Barak does not teach wherein said transmission strategy is coordinated for said plurality of client devices. However, Cloonan teaches a streaming system whereby a central facility obtains information associated with a plurality of devices to coordinate a transmission strategy for the plurality of devices. See col. 4, ln. 64 - col. 5, ln. 56; col. 13, ln. 28-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak so that the transmission strategy is coordinated for the plurality of clients because doing so can eliminate certain types of sub-optimal performance that occur when a transmission strategy is not coordinated, according to Cloonan. See col. 6, ln. 4 - col. 8, ln. 30. 
Regarding claims 19-21, Barak and Cloonan teach wherein said transmission strategy is further based on at least one determined device capability (Cloonan teaches determining a transmission strategy based on the determined capabilities of the clients, such as the determined display size of the clients. See col. 10, ln. 53-55; col. 11, ln. 55-62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak so that it determines the device capabilities of the plurality of clients because doing so allows the system to select the transmission strategy as a function of the device capabilities of the plurality of clients).
Regarding claim 24, Barak and Cloonan teach further comprising identifying groups of client devices utilizing at least one common network resource (Cloonan teaches that the central 
Regarding claim 25, Barak and Cloonan teach further comprising identifying if a single client device is utilizing a specific base station/network resource (Cloonan teaches determining the number of devices connected to a home modem (i.e., base station) in order to determine a transmission strategy. See col. 5, ln. 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak to incorporate this feature for the reasons provided above with respect to claim 17).
Regarding claim 26, Barak and Cloonan teach wherein said group of client devices are connected to an aggregation network (Cloonan teaches that the devices in a service group may be connected to the central facility by a variable number of downstream channels that collectively provide a desired amount of bandwidth to the devices. See col. 3, ln. 38-50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak so that the plurality of clients are connected to the server via a plurality of channels because doing so allows a service provider to provide a desired amount of bandwidth to the plurality of clients by allocating an appropriate number of channels).
Regarding claim 27, Barak and Cloonan teach wherein said group of client devices are handled by a common controller or edge server (Cloonan teaches that the devices in a service group are handled by the central facility. See col. 3, ln. 29-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459